Exhibit 10.9

MPG Office Trust, Inc.
355 South Grand Ave., Suite 3300
Los Angeles, California 90071


February 15, 2012


Ms. Jeanne M. Lazar
[Address]
[City], [State] [Zip Code]


Re:    Employment Terms


Dear Jeanne:


From and after April 2, 2012 (the “Effective Date”), MPG Office Trust, Inc. and
MPG Office, L.P. (together, the “Company”) are pleased to offer you the
following employment terms with the Company:


1.        Employment Period. Subject to the provisions for earlier termination
provided in this letter, your employment shall be for a term (the
“Employment Period”) commencing on the Effective Date and ending on September
30, 2013 (the “Expiration Date”). Following the Expiration Date, your employment
with the Company will automatically become “at-will,” and either you or the
Company may terminate your employment for any reason whatsoever (or for no
reason) by giving written notice of such termination to the other party. This
at-will employment relationship cannot be changed except in a writing signed by
you and an authorized representative of the Company.


2.        Position, Duties and Responsibilities. As of the Effective Date, the
Company will employ you as Vice President, Chief Accounting Officer. In the
capacity of Vice President and Chief Accounting Officer, you will have such
duties and responsibilities as are assigned to you by the Company’s Chief
Executive Officer. Your duties may be changed from time to time by the Company,
consistent with your position. You will work at our offices located in
KPMG Tower, 355 South Grand Avenue, Los Angeles, CA 90071, except for travel to
other locations as may be necessary to fulfill your responsibilities. Subsequent
to the Effective Date, you may be relocated to another Company property. At the
Company’s request, you will serve the Company and/or its subsidiaries and
affiliates in other capacities in addition to the foregoing. In the event that
you serve in any one or more of such additional capacities, your compensation
will not be increased beyond that specified in this letter. In addition, in the
event your service in one or more of such additional capacities is terminated,
your compensation, as specified in this letter, will not be diminished or
reduced in any manner as a result of such termination for so long as you
otherwise remain employed under the terms of this letter.


3.        Base Compensation. During your employment with the Company, the
Company will pay you a base salary of $245,000 per year, less payroll deductions
and all required withholdings, payable in accordance with the Company’s normal
payroll practices and prorated for any partial month of employment.






--------------------------------------------------------------------------------

Jeanne M. Lazar
February 15, 2012
Page 2

4.        Bonuses. In addition to the base salary set forth above, you will be
eligible to participate in the Company’s incentive bonus plan applicable to
similarly situated employees of the Company. The amount of your annual bonus
will be based on the attainment of performance criteria established and
evaluated by the Company’s Chief Executive Officer and/or Compensation Committee
in accordance with the terms of such bonus plan as in effect from time to time.
Provided that you remain employed by the Company through May 31, 2012, you will
be entitled to receive an additional one-time, lump sum cash signing bonus of
$10,000.


5.        Benefits and Vacation. You will be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time which are applicable to
other similarly situated employees of the Company, subject to the terms and
conditions thereof. You will also be eligible for medical, dental, vision and
life insurance benefits to the extent applicable generally to other similarly
situated employees of the Company, provided you have no health condition which
could significantly affect premiums or the ability to obtain insurance. In
addition, you will be eligible for other standard benefits, such as sick leave,
vacations and holidays to the extent applicable generally to other similarly
situated employees of the Company.


6.        Confidential and Proprietary Information. As a condition of your
employment with the Company, you agree that during the term of your employment
and any time thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning MPG Office Trust, Inc., MPG Office, L.P.,
MPG Office Trust Services, Inc., their respective subsidiaries or affiliates
(collectively, the “MPG Office Trust Group”) or their businesses, whether or not
developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
MPG Office Trust Group any originals or copies of documents or other materials
maintained in the ordinary course of business of the MPG Office Trust Group, and
that you will return any such documents or materials otherwise in your
possession. You further agree that, upon termination of your employment, you
will maintain in strict confidence the projects in which any member of the
MPG Office Trust Group is involved or contemplating.


7.        Non-Solicitation. You further agree that during the term of such
employment and for one year after your employment is terminated, you will not
directly or indirectly solicit, induce, or encourage any employee, consultant,
agent, customer, vendor, or other parties doing business with any member of the
MPG Office Trust Group to terminate their employment, agency, or other
relationship with the MPG Office Trust Group or such member or to render
services for or transfer their business from the MPG Office Trust Group or such
member and you will not initiate discussion with any such person for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.


8.        Termination Without Cause.


(a)        Severance Payment. Subject to the provisions below, if, during the
Employment Period, you incur a “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) prior to the Expiration Date by
reason of a termination of your employment by the Company without Cause (as
defined below),




--------------------------------------------------------------------------------

Jeanne M. Lazar
February 15, 2012
Page 3

then, in addition to any other amounts payable to you through the date of
termination of your employment, the Company will pay you a lump-sum cash
severance payment within 10 business days after the effective date of the
applicable Release (as defined below), with the exact payment date to be
determined by the Company in its discretion, in an amount equal to the remaining
base salary due under Section 3 above through the Expiration Date. To the extent
you incur a Separation from Service solely due to expiration of the Employment
Period on the Expiration Date, you will not be entitled to the severance payment
contemplated by this Section 8(a), but will be eligible for any severance
payments that you would otherwise receive pursuant to the Company’s severance
policies then in effect for at-will employees, as determined by the Company’s
Chief Executive Officer and/or Compensation Committee.


(b)        Severance Conditions and Other Provisions. Notwithstanding the
foregoing, in no event shall you or your estate or beneficiaries be entitled to
any such payments set forth in Section 8(a) above upon any termination of your
employment by reason of your total and permanent disability or your death. In no
event shall a termination of your employment by reason of the expiration of the
Employment Period or the Company’s election not to extend or renew the
Employment Period constitute a termination of your employment by the Company
without Cause. You shall not be required to mitigate the amount of any severance
that may be payable to you under Section 8(a) by seeking other employment
following a termination of your employment with the Company. Notwithstanding the
foregoing, in no event shall payment of the amounts provided for in Section 8(a)
be required to be made unless you execute and deliver to the Company a release
of claims in a form reasonably acceptable to the Company (the “Release”) within
21 days (or, to the extent required by applicable law, 45 days) following your
Separation from Service and you not revoke such Release within seven days
thereafter.


(c)        Definition of Cause. For purposes of this letter, “Cause” shall mean:


(i)    your continued failure to substantially perform your duties with the
Company (other than any such failure resulting from your incapacity due to
physical or mental illness);


(ii)    significant and intentional breach of any of the Company’s policies;


(iii)    your willful commission of an act of fraud or dishonesty;


(iv)    an act of embezzlement, theft or any other material violation of law
that occurs during or in the course of your employment with Company;


(v)    willful conduct by you that is materially injurious to the Company,
monetarily or otherwise;


(vi)    a willful breach by you of your fiduciary duty to the Company and/or
intentional damage to Company assets; or


(vii)    your material breach of the covenants set forth in this letter,
including but not limited to the confidentiality and non-solicitation provisions
set forth in Sections 6 and 7 above.






--------------------------------------------------------------------------------

Jeanne M. Lazar
February 15, 2012
Page 4

For purposes of this provision, the determination of whether an action will be
considered “willful” or “intentional” is to be made by the Company’s Chief
Executive Officer and/or Compensation Committee acting in good faith. “Cause”
also includes any of the above grounds for termination regardless of whether the
Company learns of it before or after your Separation from Service.


9.        Company Rules and Regulations. As an employee of the Company, you
agree to abide by Company rules and regulations as set forth in the Company’s
Employee Handbook, Code of Business Conduct and Ethics, Insider Trading Policy
or as otherwise promulgated.


10.        Payment of Financial Obligations. The payment or provision to you by
the Company of any remuneration, benefits or other financial obligations
pursuant to this letter may be allocated to the Company, MPG Office Trust, Inc.
and, if applicable, any subsidiary and/or affiliate thereof in accordance with
the Company’s Employee Sharing and Expense Allocation Agreement, as in effect
from time to time.


11.        Section 409A. To the extent applicable, this letter shall be
interpreted and applied consistent and in accordance with Section 409A of the
Code and other interpretive guidance issued thereunder. Notwithstanding any
provision of this letter to the contrary, if the Company determines that any
compensation or benefits payable under this letter may not be either exempt from
or compliant with Section 409A of the Code and related Department of Treasury
guidance, the Company may in its sole discretion adopt such amendments to this
letter or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Company determines are necessary or appropriate to (i) exempt the compensation
and benefits payable under this letter from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or (ii)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance; provided, however, that this Section 11 shall not create
any obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.


12.        Withholding. The Company may withhold from any amounts payable under
this letter such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


13.        Proof of Right to Work. As required by law, this offer of employment
is subject to satisfactory proof of your right to work in the United States.


14.        Entire Agreement. As of the Effective Date, this letter and the
employment terms set forth herein comprise the final, complete and exclusive
agreement between you and the Company with respect to the subject matter hereof.


15.        Choice of Law. This letter (including any claim or controversy
arising out of or relating to this letter) shall be construed, interpreted and
the rights of the parties determined in accordance with the laws of the State of
California (without regard to conflict of law principles that would result in
the application of any law other than the law of the State of California).






--------------------------------------------------------------------------------

Jeanne M. Lazar
February 15, 2012
Page 5

16.        Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


If to you: at your most recent address on the records of the Company


If to the Company:


MPG Office Trust, Inc.
355 South Grand Avenue, Ste. 3300
Los Angeles, CA 90071
Attn: General Counsel
        
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


17.    Counterparts. This letter may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.


Please confirm your agreement to the foregoing by signing and dating this letter
in the space provided below and returning it to Jessie Maemori (Vice President –
Human Resources).


 
MPG OFFICE TRUST, INC.,
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ JONATHAN ABRAMS
 
 
Name:
Jonathan Abrams
 
 
Title:
Executive Vice President & General Counsel
 
 




 
 
 
 
 
MPG OFFICE, L.P.,
a Maryland limited partnership
 
 
 
 
 
By: MPG Office Trust, Inc.
 
Its: General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN ABRAMS
 
 
Name:
Jonathan Abrams
 
 
Title:
Executive Vice President & General Counsel



Accepted and Agreed,
this 16th day of February 2012.
 
 
 
 
 
 
 
By:
/s/ JEANNE M. LAZAR
 
 
Jeanne M. Lazar
 



